OPINION OF THE COURT BY
MARUMOTO, J.
The sole issue on this appeal is the same as in In re John Doe III, 50 Haw. 613, 446 P.2d 561 (1968), decided this day. Appellant was involved in the same incident and accused of committing the same crime. At the time of the incident, he was 19 years and 7 months old and a parolee of Hawaii Youth Correctional Facility, to which he had been committed on November 8, 1965. The appeal record does not show that he was discharged as a ward of the court by the family court under the existing statute or by the juvenile court under the prior statute. The family court made the same finding, ruling, and order as in the above-mentioned case.
Reversed.